     5:11-cr-00370-MBS         Date Filed 08/23/21       Entry Number 195         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

United States of America            )
                                    )             Cr. No. 5:11-0370
             v.                     )
                                    )                   ORDER AND OPINION
Alfonda Jamison,                    )
                                    )
                  Defendant.        )
____________________________________)

       On July 28, 2011, Defendant Alfonda Jamison pleaded guilty to conspiracy to possess with

intent to distribute and to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 846.

On February 13, 2012, Defendant was sentenced to incarceration for 210 months, to be followed by

a term of supervised release of 8 years. Judgment was entered on February 21, 2012. Defendant’s

current release date is March 11, 2026.

       This matter is before the court on Defendant’s “Motion for Relief from a Judgement by

Correcting Pre-Sentence Investigation Report Per FRCP 60(b)(6) or Per 28 U.S.C. 2255 if None Has

Been Submitted and Construing as such Would Be Timely,” which motion was filed on February

1, 2019. Defendant requests the court to redact his presentence investigation report (PSR) to

eliminate any information that might bar Defendant from early release as a reward for successful

completion of the Residential Drug Abuse Treatment Program (“RDAP”). See 18 U.S.C. §

3621(e)(2)(B) (providing that the Bureau of Prisons may reduce the sentence a prisoner convicted

of a nonviolent offense upon the prisoner’s successful completion of a program of residential

substance abuse treatment). Specifically, Defendant states that the PSR’s inclusion of a firearms

enhancement and information regarding certain past convictions prohibits him from receiving the

credit that ordinarily is awarded upon successful completion of the program.
     5:11-cr-00370-MBS         Date Filed 08/23/21      Entry Number 195        Page 2 of 3




       Defendant relies on United States v. Fraley, Criminal Action No. 05-188-KSF, Civil Action

No. 07-18-KSF, 2007 WL 1876455 (E.D. Ky. June 27, 2007), to support his motion. In Fraley, the

defendant was precluded from receiving credit on her sentence as a result of a two-point gun

enhancement in her PSR. However, the sentencing transcript demonstrated that the district judge

had intended that the defendant, upon successful completion of the RDAP, should be eligible for

credit on her sentence pursuant to § 3621(e). The district judge granted the defendant relief and

ordered the gun enhancement be redacted from the PSR.

       In this case, Defendant was attributed 4,096.26 grams of cocaine base, 9,613.4 grams of

powder cocaine, 68,038.5 grams of marijuana, and 287.5 gram of ecstasy, for a marijuana equivalent

of 16,762.21 kilograms. Defendant’s base offense level was 36. He received a 2-point enhancement

for possessing a dangerous weapon, and no reduction for acceptance of responsibility. Defendant’s

criminal history points were 9, for a criminal history category of IV. His guidelines range was 324

to 405 months imprisonment. The court granted Defendant’s motion for a 1:1 variance and

sentenced him to 210 months incarceration. Although the court ordered Defendant to satisfactorily

participate in a substance abuse treatment, to include drug testing, as approved by the USPO, the

court did not do so with the expectation that Defendant would receive another reduction in his

sentence from completing the RDAP. See Cline v. United States, Civil Action No. 2:10-CV-117,

Criminal Action No. 2:09-CR-7-1, 2011 WL 6965661 (N.D.W. Va. Nov. 14, 2011) (distinguishing

Fraley on the ground that, in Cline, the district judge did not factor the RDAP program into the

sentence).

       For these reasons, Defendant’s motion for relief from judgment (ECF No. 154) is denied.

To the extent Defendant’s motion should be construed as being brought pursuant to 28 U.S.C. §


                                                2
     5:11-cr-00370-MBS          Date Filed 08/23/21      Entry Number 195        Page 3 of 3




2255, the court denies a certificate of appealability.

       IT IS SO ORDERED.



                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

August 20, 2021




                                                  3
